DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tokunaga et al. (EP 3284981) in view of FitzGibbon et al. (US 10753476) and further in view of Geary (US 4406466).
  	Regarding claim 1, Tokunaga et al. discloses a mechanical seal Fig. 1 comprising: a pair of seal rings sliding relatively to each other, one of the pair of seal rings being a stationary-side seal ring 7 provided at a housing via a cartridge 6 in a non-rotating state and in an axially movable state, the other seal ring being a rotating-side seal ring 4 fixed to a rotating shaft 2, the seal rings having 


    PNG
    media_image1.png
    766
    853
    media_image1.png
    Greyscale

 	Regarding claim 3, the combination wherein the sliding face S of the stationary-side seal ring has an inner diameter set smaller than a diameter of an inner cylindrical portion of the cartridge Fig. 1.
 	Regarding claim 5, the combination discloses wherein the spring 8 is a coiled wave spring.
 	Regarding claim 7, the combination disclose wherein the rotating-side seal ring 4 is pinched and fixed between a step formed at the rotating shaft 2 and an end face of a sleeve 3 fitted on the rotating shaft, the sliding face side of the rotating-side seal ring is provided with an annular groove Fig. 1 with a radial width extending across a radially outer position of the step at the rotating shaft, a side opposite to the sliding face of the rotating-side seal ring is provided with an annular groove with a radial width extending across a radially outer position of the end face of the sleeve, and inner diameters of the two annular grooves are set substantially the same.

Response to Arguments
Applicant's arguments filed 11/5/21 have been fully considered but they are not persuasive. Applicant argues that the Geary reference fails to disclose a rotation prevention portion provided at the outer cylindrical portion of the cartridge, a cutout groove provided in the outer peripheral portion of the stationary-side seal ring, and the rotation prevention portion is fit into the cutout groove. The cutout groove is a part of the stationary-side seal ring, not another component.  The Examiner respectfully disagrees.  The Geary reference does in fact include a rotation prevention portion 44 provided at the outer cylindrical portion of the cartridge 26, a cutout groove (40g of Annotated Fig. 1, above) provided in the outer peripheral portion of the stationary-side seal ring 40, and the rotation prevention portion is fit into the cutout groove. The cutout groove is a part of the stationary-side seal ring, not another component.  
 	Regarding Applicants argument that the rotation prevention means is set sufficiently larger than the axial width of the outer peripheral portion of the stationary side seal ring.  This is not persuasive since the claim only requires a functional limitation where when the stationary-side seal ring axially moves, the outer peripheral portion of the stationary-side seal ring is located inside opposite ends of the rotation prevention portion, which the Geary is capable of performing.  
Moreover, Examiner notes that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. Apparatus claims cover what a device is, not what a device does. Furthermore, applicant is advised that recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In other words, even if the prior art does not explicitly disclose the intended use or the function of the apparatus as written in the claims of the instant invention, the prior art may not be patentably distinguishable from the instant invention. Please see MPEP 2106 and 2114.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE G BYRD whose telephone number is (571)270-1824.  The examiner can normally be reached on Monday-Friday 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EUGENE G BYRD/Primary Examiner, Art Unit 3675